    U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF MISSOURI
                         CENTRAL DIVISION

LYN WOOLFORD,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
               vs.                                )      Case No: 2:20-cv-04105
                                                  )
CITY OF ASHLAND, MISSOURI, et al.,                )
                                                  )
       Defendants.                                )

                                NOTICE OF REMOVAL

       COME NOW Defendants City of Ashland, Missouri, Gene Rhorer, Leslie Martin,

Danny Clay, Jesse Bronson, Richard Sullivan, Rick Lewis, and Jeffrey Sapp, by and

through their attorneys, Schreimann, Rackers & Francka, L.L.C., and pursuant to 28

U.S.C. § 1441 and 1446, and hereby file this Notice of Removal in the United States

District Court, Western District of Missouri, Central Division, and respectfully state as

follows:

       1.      On or about February 18, 2020, Plaintiff commenced an action in the

Circuit Court of Boone County, Missouri, styled Lyn Woolford v. City of Ashland,

Missouri, et al., Case number 20BA-CV00784.

       2.      Before any responsive pleading had been filed, Plaintiff then filed a First

Amended Petition on or about March 6, 2020.

       3.      On June 9, 2020, Plaintiff then filed a motion requesting leave of court to

file a Second Amended Petition. A copy of this Motion is attached hereto as Exhibit 1

and incorporated herein by reference. The proposed Second Amended Petition is

attached hereto as Ex. 2 and incorporated herein by reference.



            Case 2:20-cv-04105-WJE Document 1 Filed 06/17/20 Page 1 of 3
       4.      On June 11, 2020, the Circuit Court of Boone County, Missouri, granted

Plaintiff leave to file his Second Amended Petition. A copy of the docket sheet entry

reflecting this is attached as Ex. 3.

       5.      Thus, this Notice of Removal was filed within 30 days after receipt of the

Second Amended Petition and is timely pursuant to 28 U.S.C. § 1446(b).

       6.      Plaintiff brings a federal claim in the Second Amended Petition. Count V

is a claim brought by Plaintiff against Defendant Rhorer pursuant to 42 U.S.C. § 1983.

See Ex. 2 at p. 9-10, ¶¶ 72 – 79. As a result, this Court has federal question jurisdiction

pursuant to 28 U.S.C. § 1331.

       7.      Removal is appropriate in the Western District of Missouri, Central

Division, because this case is currently pending in Boone County, a State court in the

United States District Court, Western District, Central Division. 28 U.S.C. § 1446 (“A

defendant or defendants desiring to remove any civil action or criminal prosecution from

a State Court shall file in the district court of the United States for the district and

division within which such action is pending a Notice of Removal…”)

       8.      Written notice of the filing of this Notice of Removal has been served on all

parties who have appeared in this action and a copy of the Notice of Removal has been

filed with the Clerk of Court of the Circuit Court of Boone County, Missouri.

       WHEREFORE, Defendants City of Ashland, Missouri, Gene Rhorer, Leslie

Martin, Danny Clay, Jesse Bronson, Richard Sullivan, Rick Lewis, and Jeffrey Sapp,

request that this action be removed from the Circuit Court of Boone County, Missouri, to

this Court, and that further proceedings be conducted in this Court as provided by law.



                                        2
            Case 2:20-cv-04105-WJE Document 1 Filed 06/17/20 Page 2 of 3
                                         Respectfully Submitted,

                                         SCHREIMANN, RACKERS &
                                         FRANCKA, L.L.C.

                                         /s/ Chris Rackers
                                         Chris Rackers, #41894
                                         Ryan Bertels, #55167
                                         931 Wildwood Drive, Suite 201
                                         Jefferson City, MO 65109
                                         573/634-7580
                                         573/635-6034 (facsimile)
                                         cpr@srfblaw.com
                                         rb@srfblaw.com

                                         Attorney for Defendants



                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and
foregoing via the Court’s filing system on June 17, 2020, and that a copy was also sent
via U.S Mail to the following:

             Matt Uhrig
             Law Office of Matt Uhrig, LLC
             501 B South Henry Clay Boulevard
             P.O. Box 640
             Ashland, MO 65010


                                  /s/ Ryan Bertels




                                     3
         Case 2:20-cv-04105-WJE Document 1 Filed 06/17/20 Page 3 of 3
